Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 8/19/2021, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 16-20, 22-24, 26-30 are pending in this application. 
Claims 16, 19, 20, 27, 29 have been amended. 
Claims 16-20, 22-24, 26-30 have been rejected.


Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 5b. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6. 	Claims 16-19, 22-24, 26-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marcus-Johnson et al. US 2015/0157036 in view of Sliekers et al. US 2015/0353611 in view of NPL Silva et al. (in International J Dairy Technology vol. 67, no 1 pages 31-38, 2014).


Marcus-Johnson et al. also discloses that the cultured dairy component can be used as concentrated cultured dairy component ([0036]) and concentrated form can be ‘many forms’ including ‘spray-dried’ form also ([0068]) which is used to manufacture cheese product ([0069)).
Marcus-Johnson et al. is silent about
(i) A source of potassium lactate and amount to be included in the composition and
(ii) one or more emulsifying salts and 
(iii) Wherein the processed cheese composition comprises less than 0.7 wt. % of sodium cations as claimed in amended claim 16.
With respect to (i), Sliekers et al. discloses a method of producing a ferment (Abstract) containing lactate is in the form of potassium lactate in an amount of at least 25 wt.% of lactate ( [0062], [0063]) and that lactate ferment ([0011], [0065]) can be in a full solid form also (in claim 24 e.g. “at least 50wt.% solid content).
	Sliekers et al. also discloses that potassium lactate confers a particular advantageous property to the ferment ([0059]) having low sodium content ([0064]) and also potassium lactate ferment is useful in the preservation of a spoilage of microorganism, while avoiding negative impact on other quality aspects of alimentary 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Marcus-Johnson et al. to include the teaching of Sliekers et al. to add potassium lactate containing ‘cultured dairy component’ in the form of a ferment as preservative which provides additional multi- benefits (Sliekers et al. [0065]) in combination with lactate in the form of potassium lactate confers a particular advantageous property of having low sodium content (Sliekers et al. at least in [0064], [0065]) because excess of sodium salt having sodium load has health hazardous effect e.g. high blood pressure etc. as disclosed by NPL Silva et al. (in page 31, col 2 last paragraph and page 32, col 2 last 5 lines of paragraph 1 of NPL Silva et al.) and sodium chloride substitute can be potassium lactate also (at least in Table 1).
Regarding the claim limitation of “potassium lactate in an amount of 0.4 to 3 wt.% based on the total weight of the melt or blend” as claimed in claim 16 and “ 0.5 to 2.5% by weight” as claimed in claim 17, let us consider the disclosures by
(a) Marcus-Johnson et al. also discloses that the cultured dairy component can be used as concentrated cultured dairy component ([0036]) and concentrated form can 
(b) Marcus-Johnson et al. discloses 1 -20% cultured dairy component or 4- 10% cultured dairy component is used in making cheese product (in Marcus-Johnson et al. [0049], [0052]), which can be in concentrated form ([0036]).
Sliekers et al. discloses that such concentrated cultured dairy component can be made as lactate concentrate and lactate is potassium lactate ([0011], [0056], [0059], [0062], [0063], [0065]) and potassium lactate is at least 25% by weight of dry weight of the concentrated cultured dairy component where the concentrated form can be dry powder form also (in Sliekers et al. [0062] and at least in claim 24 of Sliekers et al.).
Therefore, it can be e.g. 25% of 1% (culture dairy product) = at least 0.25 gm by weight (lower) to 25% of 20% (culture dairy product) = at least 5.0 gm by weight (Higher range) potassium lactate of Sliekers et al. ([(0062]) to meet claimed invention.
Then, it is understood that one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify of Marcus-
Johnson et al. at least in claim 5 of Marcus-Johnson et al.) by including the potassium lactate containing culture ferment of Sliekers et al. which will meet the claimed range amounts of claims 16 and 17.
With respect to (ii), Marcus-Johnson et al. discloses that the one or more emulsifying agent (s) can be included from sodium citrate, disodium phosphate etc. in an amount from 0-5wt. %, therefore, optional ([0014] e.g. optional emulsifier, and [0048]). 
 by weight sodium cation” as claimed in claim 16, it is to be noted claim 16 recites “one or more emulsifying agent. Therefore, claim 16 must be addressed with emulsifier.
Marcus-Johnson et al. discloses that the one or more emulsifying agent (s) can be included from sodium citrate, disodium phosphate etc. in an amount from 0-5% by weight ([0048]). If we combine another teaching of optionally sodium chloride (in [0042] e.g. sodium chloride may be added for flavor in Marcus-Johnson et al.), therefore, the sodium cation can be less than 0.7 wt.% in order to have the benefit of low/ no sodium content containing lactate ferment product ([0059], [0064], [0065] of Sliekers et al.) in the final product.
It is to be noted that it is within the skill of one of ordinary skill in the art to optimize the amount of sodium salt as emulsifier in order to have less than 0.7 wt.% sodium cation in the final product. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of emulsifier in Marcus-Johnson et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. low sodium product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

8. 	Regarding claim 18, Marcus-Johnson et al. in view of Sliekers et al. discloses
that the potassium lactate is incorporated in the form of a fermented product (Marcus- Johnson et al. discloses in claim 11, it can be “fermentation product” and at least in 

9.	 Regarding claim 19, Marcus-Johnson et al. discloses that the one or more emulsifying agent (s) can be included from sodium citrate, disodium phosphate etc. ([0048)). It is to be noted that claim 19 depends on claim 16 which is amended to less than 0.7 wt. % sodium. Therefore, it is not optional to address claim 19. If we consider about 1-3% ([0048]), the lower amount of about 1% by weight of emulsifier ([0048]), it will definitely contain less than 1.0 wt.% sodium. However, depending on percent amount of sodium in the sodium salt, it can be also less than 0.7% (For example, standard calculation provides about 10% sodium in sodium citrate). Therefore, it is within the skill of one of ordinary skill in the art to select the type of sodium salt in order to have minimal (less than 0.7 wt.%) or no burden of sodium in the final product. 


10.	 Regarding claim 22, Marcus-Johnson et al. also discloses that optionally
sodium chloride (in [0042] e.g. sodium chloride may be added for flavor in Marcus- Johnson et al.) can be present in the composition. Therefore, the sodium cation can be less than 0.7 wt. % in order to have the benefit of low/ no sodium content containing potassium lactate ferment product ([0059], [0062], [0064], [0065] of Sliekers et al.) in the final product to meet claim 22.

11. 	Regarding claim 23, Marcus-Johnson et al. discloses that the sodium salts

 [0062], [0064], and [0065]) to include as a substitute for sodium and having multi beneficial effects as discussed above. Therefore, it is within the skill of one of ordinary skill in the art to evaluate and optimize the amount of sodium source e.g. as one example, optional components e.g. emulsifier (0-5% by weight sodium citrate, disodium phosphate in [0048] of Marcus-Johnson et al.) more potassium cation than sodium cation to meet claim limitation of “K/Na cation form exceeds 1/8” claim 23.

12.	 Regarding claim 24, as discussed above, Marcus-Johnson et al. in view of Sliekers et al. and NPL Silva et al. disclose that ‘lactate ferment as ‘potassium lactate’ ([0059], [0065] of Sliekers et al.) provides additional multi-benefits ([(0065]), and can be in a full solid form (in claim 24 e.g. “at least 50wt.% solid content) which imparts because excess of sodium salt having sodium load has health hazardous effect e.g. high blood pressure etc. as disclosed by NPL Silva et al. (in page 31, col 2 last paragraph and page 32, col 2 last 5 lines of paragraph 1 of NPL Silva et al.) and sodium chloride substitute can be potassium lactate also (at least in Table 1) as also discussed in detail above for claim 16 and is applicable for claim 24 also.

13. 	Regarding claim 26, Marcus-Johnson et al. in view of Sliekers et al. discloses that the potassium lactate is incorporated in the form of a fermented product (at least
in abstract, [0011], [0065] e.g. “lactate ferment” of Sliekers et al. as discussed above).


etc. in an amount from 0-5% by weight ([0048]). If we combine another teaching of optionally sodium chloride (in [0042] e.g. sodium chloride may be added for flavor in Marcus-Johnson et al.), therefore, the sodium cation can be less than 0.7 wt.% in order to have the benefit of low/ no sodium content containing lactate ferment product ([0059], [0064], [0065] of Sliekers et al.) in the final product to meet it is understood that the sodium cation will be less than 0.7 wt. % in order to have the benefit of low/ no sodium content containing lactate ferment product ([0059], [0064], [0065] of Sliekers et al.) in the final product to meet claim 27.

15.	 Regarding claim 28, Marcus-Johnson et al. discloses that the sodium salts are optional as emulsifier and as sodium chloride as discussed for claim 27 above.
In addition, potassium lactate can be used from the teaching of Sliekers et al. to include as a substitute for sodium and having multi beneficial effects as discussed above. Therefore, it is within the skill of one of ordinary skill in the art to evaluate and optimize the amount of sodium source e.g. as one example, optional components e.g. emulsifier (0-5% by weight sodium citrate, disodium phosphate) more potassium cation than sodium cation to meet claim limitation of “K/Na cation form exceeds 1/20” claim 28.

16. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Marcus-Johnson et al. US 2015/0157036 in view of Sliekers et al. US 2015/0353611 and further in view of NPL Silva et al. (in International J Dairy Technology vol. 67, no 1 pages 31-38, 2014) as applied to claim 19 and further (additionally), in view of Gamay et al. USPN 5935634.

17. 	Regarding claim 20, Marcus-Johnson et al. discloses that the one or more emulsifying agent can be included from sodium citrate, disodium phosphate etc. in an amount from 0-5wt.%, therefore, optional ([0048)).
It is to be noted that one of ordinary skill in the art would select emulsifier other than sodium salt from the disclosed list of emulsifiers from Marcus-Johnson et al. ([0048]) in order to have sodium chloride free or minimal amount in the product for low sodium product in order to achieve multi-benefits (in Slekers et al. [0064], [0065]) including control/reduce the consumption of sodium salt because excess of sodium salt having sodium load has health hazardous effect e.g. high blood pressure etc. as disclosed by NPL Silva et al. (in page 31, col 2 last paragraph and page 32, col 2 last 5 lines of paragraph 1, Table 1 of NPL Silva et al.) in order to achieve multi-benefit as discussed in detail above.
However, (additionally) Marcus-Johnson et al. in view of secondary prior arts are silent about any specific emulsifying agent from the disclosed list of Marcus-Johnson et al. ([0048]) other than sodium salt.
Gamay et al. discloses that the emulsifiers e.g. phosphate containing emulsifiers can be broadly any salt of phosphates (at least in claim 7) and it can be potassium phosphate also in order to serve as an emulsifier plus as a substitute of sodium chloride salt in order to control/reduce the consumption of sodium salt because excess of sodium salt having sodium load has health hazardous effect e.g. high blood pressure
.

18. 	Claims 29, 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marcus-Johnson et al. US 2015/0157036 in view of Sliekers et al. US 2015/0353611 in view of  NPL Silva et al. (in International J Dairy Technology vol. 67, no 1 pages 31-38, 2014)

19. 	Regarding claim 29, Marcus-Johnson et al. discloses a processed cheese composition, comprising a blend of natural cheese with moisture e.g. in the form of water and with other ingredients including emulsifier (at least in [0042], [0043]) followed by further processing to make “homogeneous mass’ ready for packaging (at least in [0042], [0043], [0048], and claim 1 of Marcus-Johnson et al.). Marcus-Johnson et al. also discloses that the cultured dairy component can be used as concentrated cultured dairy component ([0036]) and concentrated form can be ‘many forms’ including ‘spray-dried’ form also ([0068]) which is used to manufacture cheese product ([0069]).
Marcus-Johnson et al. is silent about
(i) A source of potassium lactate and amount to be included in the composition,
(ii) one or more emulsifying salts and 
(iii) Wherein the processed cheese composition comprises less than 0.7 wt. % of sodium cations as claimed in amended claim 16.
With respect to (i), Sliekers et al. discloses a method of producing a ferment (Abstract) containing lactate is in the form of potassium lactate in an amount of at least 25 wt.% of 
	Sliekers et al. also discloses that potassium lactate confers a particular advantageous property to the ferment ([0059]) having low sodium content ([0064]) and also potassium lactate ferment is useful in the preservation of a spoilage of microorganism, while avoiding negative impact on other quality aspects of alimentary products, especially organoleptic property and salt content when used even at high dose with multi-beneficial effects e.g. potassium lactate ferment is useful in the preservation of a spoilage of microorganism, while avoiding negative impact on other quality aspects of alimentary products, especially organoleptic property and salt content when used even at high dose (Sliekers et al. at least in [0065]) and can be in a full solid form (in claim 24 e.g. “at least 50wt.% solid content).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Marcus-Johnson et al. to include the teaching of Sliekers et al. to add potassium lactate containing ‘cultured dairy component’ in the form of a ferment as preservative which provides additional multi- benefits (Sliekers et al. [0065]) in combination with lactate in the form of potassium lactate confers a particular advantageous property of having low sodium content (Sliekers et al. at least in [0064], [0065]) because excess of sodium salt having sodium load has health hazardous effect e.g. high blood pressure etc. as disclosed by NPL Silva et al. (in page 31, col 2 last paragraph and page 32, col 2 last 5 lines of paragraph 1 of NPL Silva et al.) and sodium chloride substitute can be potassium lactate also (at least in Table 1).

(a) Marcus-Johnson et al. also discloses that the cultured dairy component can be used as concentrated cultured dairy component ([0036]) and concentrated form can be ‘many forms’ including ‘spray-dried’ form also ([0068]) which is used to manufacture cheese product ([0069]).
(b) Marcus-Johnson et al. discloses 1 -20% cultured dairy component or 4- 10% cultured dairy component is used in making cheese product (in Marcus-Johnson et al. [0049], [0052]), which can be in concentrated form ([0036]).
Sliekers et al. discloses that such concentrated cultured dairy component can be made as lactate concentrate and lactate is potassium lactate ([0011], [0056], [0059], [0062], [0063], [0065]) and potassium lactate is at least 25% by weight of dry weight of the concentrated cultured dairy component where the concentrated form can be dry powder form also (in Sliekers et al. [0062] and at least in claim 24 of Sliekers et al.).
Therefore, it can be e.g. 25% of 1% (culture dairy product) = at least 0.25 gm by weight (lower) to 25% of 20% (culture dairy product) = at least 5.0 gm by weight (Higher range) potassium lactate of Sliekers et al. ([(0062]) to meet claimed invention.
Then, it is understood that one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify of Marcus-
Johnson et al. at least in claim 5 of Marcus-Johnson et al.) by including the potassium lactate containing culture ferment of Sliekers et al. which will meet the claimed range amounts of claims 16 and 17.

With respect to (iii), Regarding the amended claim limitation of “less than 0.7% by weight sodium cation” as claimed in claim 16, it is to be noted claim 16 recites “one or more emulsifying agent. Therefore, claim 16 must be addressed with emulsifier.
Marcus-Johnson et al. discloses that the one or more emulsifying agent (s) can be included from sodium citrate, disodium phosphate etc. in an amount from 0-5% by weight ([0048]). If we combine another teaching of optionally sodium chloride (in [0042] e.g. sodium chloride may be added for flavor in Marcus-Johnson et al.), therefore, the sodium cation can be less than 0.7 wt.% in order to have the benefit of low/ no sodium content containing lactate ferment product ([0059], [0064], [0065] of Sliekers et al.) in the final product.
It is to be noted that it is within the skill of one of ordinary skill in the art to optimize the amount of sodium salt as emulsifier in order to have less than 0.7 wt.% sodium cation in the final product. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of emulsifier in Marcus-Johnson et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. low sodium product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Lactococcus lactis strain (at least in claim 11 of Marcus-Johnson et al.), therefore, discloses the step of fermentation using lactic acid bacteria as claimed in claim 30.
However, Marcus-Johnson et al. is silent about all the claimed steps of claim 30.
Sliekers et al. discloses that the lactate ferment ([0011], [0065]) can be made by using the steps of:
(i) Inoculating a nutrient medium comprising a solution of a fermentable substrate and a nitrogen source in an aqueous medium (in claim 16 (a) of Sliekers et al.) as claimed in claim 30 (a)
(ii) Incubating the inoculated nutrient medium under conditions favorable to the growth and/or metabolic activity of the lactic acid bacteria (at least in claim 16 (b) of Sliekers et al.) to meet claim 30 (b) and (c)
(iii) using alkaline potassium salt which results in a product containing substantial amounts of lactate in potassium salt form (at least in [0059], and in claim 16 of Sliekers et al.) to meet the claim limitation of “Wherein the lactic acid is converted to the potassium salt during or after step (c )” of claim 30.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Marcus-Johnson et al. (e.g. at least in claim 11 of Marcus-Johnson et al.) to include the teaching of Sliekers et al. ( at least in claim 16 and [0059] of Sliekers et al.) in order to make potassium lactate as lactate ferment’ ([0011], [0055], [0065]) which is ‘lactate ferment’ ([0055], [0065]) in order to


Response to Arguments
21.	Applicants argued 
(a) On page 5 in Remarks section “It is correct that Marcus discloses that nisin may be obtained from a cultured dairy component. See para. [0013]. The Examiner, referring to paragraph [0036], argues that the cultured dairy product can be added in a concentrated form:
[0036] In one form, the natural antibacterial component is incorporated into the processed cheese via cultured dairy components or concentrated cultured dairy components, which include a natural antibacterial component and/or a culture capable of producing a natural antimicrobial under appropriate fermentation conditions” and [followed by]
(b) On page 6 first paragraph” Missing, however, is any teaching or suggestion that the concentrated cultured diary product be added in an amount of 1 to 20%”. 

In response to (a) and (b), it is to be noted that the above [0036] also recites “or concentrated cultured dairy component”. Therefore, even if the paragraph [0036] does not recite 1 to 20%, however, [0036] discloses that cultured dairy component can be in “concentrated form”. 
It is also to be noted that the disclosure should be considered as a whole, e.g. in [0068], it discloses that the ‘cultured dairy component’ may take ‘variety of forms’ including liquid, concentrated or powder form (i.e. concentrated) ([0068]). Marcus et al. also discloses that the various forms of processed cheese may include about 1-20% cultured dairy component ([0052]). It is to be noted that it is not specified and, therefore, it is interpreted as ‘any form’.  

22.	Applicants argued on page 6, in Remarks, “that [0065] of Marcus et al. is a preferred example and it has a major amount of water/ moisture”.
	In continuation, applicants also argued that Marcus et al. discloses a preferred lower amount of cultured dairy component in the amount of 4 to about 10% ([0049]).  
In response, we need to consider the disclosure as a whole. Therefore, the “preferred” embodiments are not to be considered only. This has been discussed above.   
However, in this instance, it is also to be noted that examiner used secondary prior art by Slieker’s disclosure having potassium lactate is at least 25% by weight of dry weight of the concentrated cultured dairy component where the concentrated form can be dry powder form also (in Sliekers et al., [0062] and at least in claim 24 of 
Therefore, examiner does not agree with the applicants argument on page 6 5th paragraph  that “Thus, the interpretation of Marcus as teaching the addition of 20% of a concentrated cultured diary product is simply not supported by a careful reading of the disclosure cited. If we consider the disclosure as a whole, we can conclude that Marcus et al. is a broad disclosure and disclose that the ‘cultured dairy component’ represents many forms including concentrated, and/or can be in the form of a powder” also (is in [0068]) which can be used in an amount of 1-20% ‘cultured dairy component (at least in [0049], [0052]).

23.	Applicants argued
(a)  on page 6, mid -section through page 7 mid-section have argued that if we consider cultured dairy component 4 to 10% ([0049] of Marcus et al.) and disclosed cultured dairy component contains nisin is low amount ([0028]) which is “consistent with the understanding of EC regulations of having less than 12.5 ppm nisin in food ([0031] of Marcus et al. has 3-4 ppm nisin in the final product) by considering that the fermentation medium has 30-90 ppm nisin ([0070], [0071]).  
Therefore, based on the above range amount of nisin, applicants further argued considering example 1 as one example having 3000 IU/ml (75 ppm nisin), (in Remarks page 8 second to last paragraph) to calculate disclosed amount of K-lactate. 
However, applicants argued that the amount of K-lactate is 0.165% by weight which is lower than the claimed amount.
of 0.066 ml per gram of processed cheese. This is about 6.6%, which is clearly within the desired range of 1 to 10% of cultured dairy components.
(c ) The nisin amount of 75 ppm in the Sliekers ferment is also consistent with the disclosure of Marcus, see [0071], and yields a nisin amount of 5 ppm by weight of the processed cheese composition. This yields a potassium lactate level of only 0.165 wt.%,! which is clearly outside the range currently recited in the claims, and it is also well below the 0.667 % (w/w) level at which the favorable effects on taste (and water activity values) were noticeable in the experiments described in the application. See application as-filed, Example 2.
(d) Even doubling the nisin activity to 400 IU/gram (which is a nisin amount of 10 ppm) using the Sliekers’ ferment, would still not result in a composition falling within the ambit of the independent claims currently presented, as this would yield a potassium lactate level of only 0.330 wt.%. Thus, the amount of sodium potassium acetate obtained by combining the teachings of Marcus and Sliekers is evidently and consistently lower than the claimed amount of at least 0.4 wt.%”.
In response to (a), it is to be noted that 
(i) Firstly, nisin is not a component to be addressed specifically because independent claims 16, 29 do not recite nisin.  However, nisin is used and applicants also agreed that nisin can be used to  provide the correlation with respect to  Sliekers ferment which is also consistent with the disclosure of Marcus et al. as stated by the 
 (ii) secondly, it is also to be noted that Sliekers et al. discloses that a final concentration of lactate equivalent can be ‘at least’ (emphasis) 25g/L ([0050]) and nisin at least 1000 IU/ml ([0053]) and
 (iii) Thirdly, the amounts of these two components vary and alleged example 1 of Sliekers et al. is one example. If we consider the disclosure by Sliekers et al. that one or more nisin producing bacteria ([0037]), then it is within the skill of one of ordinary skill in the art to optimize the fermentation condition to make final fermented cultured dairy product with the desired low amount of nisin but high amount of K-lactate having within the range of at least 25 g/L K-lactate ([0050]). 
Absent showing of unexpected results, the specific proportionate amounts of nisin and K-lactate is not considered to confer patentability to the claims. As the amounts of these components are variables that can be modified, among others, by adjusting the type and selection of number of microorganisms (at least in Sliekers et al. [0037]), the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the type number of microorganisms (single in Marcus and Sliekers et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture with the desired high amount of K-lactae with desired low amount of nisin containing final cultured dairy product.  (In re 
 (iii) It is also to be noted that it is not within the jurisdiction of the patent office to determine toxicity of the product. Marcus has broad disclosure of nisin (1-100 ppm) ([0031]).  However, applicants also stated that in this instance, it is within the skill of one of ordinary skill in the art to optimize nisin level of Marcus-Johnson et al. within less than 12.5 ppm such as 3-4 ppm level (in Marcus-Johnson et al. [0031]) (in argument section, in Remarks, page 7 third paragraph).  Therefore, it is result effective variable and addressed above.
In response to (b)- (c), regarding the amount of K-lactate, based on the discussion above, it is to be noted that examiner does not agree that only example 1 of Slieker’s disclosure meet lower amount of nisin and should only be considered. Therefore, examiner’s calculation is maintained in the office action. 
Therefore, as because example 1 is one example and it was not used in the office action, and the disclosures should be considered as a whole, examiner need not response the arguments specific for example 1. Examiner explained the reason for using concentrated form including powder form of cultured dairy component and discussed in the office action above. 
However, although optional, additionally, examiner is extending further the response for the arguments made by the applicants using example 1. 
toxicity issue is not the jurisdiction to be addressed to respond by the patent office. 
In response to (d), by doubling the nisin 400 IU/gram (i.e. 10 ppm final amount) can have 0.330 wt. % K-lactate and as mentioned above,  one of ordinary skill in the art can increase the K-lactate by concentrating further ([0073] under example 1 of Sliekers).  Also, doubling the concentration and using 10% doubled concentrate will represent 20% and using 20% cultured dairy component meets K-lactate discussed above. Therefore, as the disclosures are broad, the disclosed amount of K-lactate can be met from many directional analysis.  
One of ordinary skill in the art would have been motivated to make disclosed amount of  higher K-lactate containing cultured dairy product to modify Marcus et al. because it provides additional multi- benefits (Sliekers et al. [0065]) in combination with 

24.	Applicants argued on page 9 in Remarks that “Marcus and Sliekers have not disclosed such a low amount of sodium”. 
 In response, Marcus-Johnson et al. discloses that the one or more emulsifying agent (s) can be included from sodium citrate, disodium phosphate etc. ([0048)). It is to be noted that claim 19 depends on claim 16 which is amended to less than 0.7 wt.% sodium. Therefore, it is not optional to address claim 19. If we consider about 1-3% ([0048]) , the lower amount of about 1% by weight of emulsifier ([0048]), it will definitely contain  less than 1.0 wt.% sodium. However, depending on percent amount of sodium in the sodium salt, it can be also less than 0.7% (For example, standard calculation provides about 10% sodium in sodium citrate). Therefore, it is within the skill of one of ordinary skill in the art to select the type of sodium salt in order to have minimal (less than 0.7 wt.%) or no burden of sodium in the final product. 
Absent showing of unexpected results, the specific amount of sodium cation is not considered to confer patentability to the claims. As the amount of sodium cation are  variables that can be modified, among others, by adjusting the type and amount of 
It is to be noted that as prior non-final rejection of claim 9 was based on less than 1.0% by weight of sodium cation, and because Marcus et al. discloses about 1-3% by weight of sodium salt, therefore, it would be definitely less than 1.0% by weight sodium. However, due to the amendment of less than 0.7% by weight of sodium cation as claimed in claim 16 from which claim 19 depends, therefore, the additional clarification was made in claim 19. As because the additional statements made to respond claim 19 based on the amendment of claim 16, therefore, the rejection is made as final. However, result effective variable is used under response to argument section which will be considered for claim 19. 
In addition, examiner can address claim 19 using the additional secondary prior arts used for claim 20. However, examiner modified the rejection with least modification by maintaining the prior rejection which can be sufficient to address claim 19. 

It is also to be noted that secondary prior art by NPL Silva et al. (in International J Dairy Technology vol. 67, no 1 pages 31-38, 2014) which was used for claim 16 was equally applicable for claims 29,30 and was used for claims 29,30 in the last office action. However, it was inadvertently missing in the beginning paragraph which stated in the last non-final office action as
“Claims 29, 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marcus-Johnson et al. US 2015/0157036 in view of Sliekers et al. US 2015/0353611”. 
Therefore, it should be “Claims 29,30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marcus-Johnson et al. US 2015/0157036 in view of Sliekers et al. US 2015/0353611 in view of NPL Silva et al. (in International J Dairy Technology vol. 67, no 1 pages 31-38, 2014)”.
As because, NPL Silva et al. (in International J Dairy Technology vol. 67, no 1 pages 31-38, 2014) was used to address claim 29, 30 in the last non-final office action, therefore, the rejection is made as final. 

Conclusion
25.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/     Examiner, Art Unit 1792